DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election of Species 1 (as depicted in Figs. 1, 2A-2B, 3A-3B, 6A-6C, 11 A-11 C, 12A-12C, 13A-13C) in the reply filed on 02/22/2022 is acknowledged. 
Claims 26 and 33-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species and subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2022.
Applicant traverses the examiner's mapping of the figures of the two species, specifically with respect to Figs. 10A-10C and Figs. 11A-11C.  Applicant asserts that the primary difference between these sets of Figures is the length of the outer garment and the length of the inner liner and both sets of figures are merely differ in the type of garments shown.  This is not found persuasive because: the original specification clearly states that Figs. 10A-10C depicts a garment comprising gel pad insert 43 (page 5, ll. 20-21), while Figs. 11A-11C shows a garment with a buttock-overlay portion and buttock support band (page 16, lines 26-28); therefore, Figs. 10A-10C are drawn to Species 1 and Figs. 11A-11C are drawn to Species 2.
In addition, Applicant's traversal is on the ground(s) that search and/or examination of the pending claims would no impose a serious burden on the Examiner at least because Species 1 and Species 2 include overlapping subject matter.  This is not found persuasive because: although the species would likely overlap in terms of searching some subject matter, 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 21-25 and 27-32 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.  Further, the photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. The subject matter of this application admits of illustration by photographs in Figs. 2A-2B.  The structural details of the garment are indiscernible in Figs. 2A-2B due to shading.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(b). Figs. 6A-6C, especially the reference numerals, do not have sufficient quality for examination and satisfactory reproduction.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "leg portion" and "the leg portion completely surrounds the two buttock overlay portions" as recited in claim 21, "the leg portion surrounds each edge of each of the two spaced apart buttock overlay portions" as recited in claim 23, and "wherein the leg portion defines a first opening having a first edge and a second opening having a second edge, a first of the two buttock overlay portions is attached to the leg portion along an entire length of the first edge of the first opening and a second of the two buttock overlay portions is attached to the leg portion along an entire length of the second edge of the second opening" as recited in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1F, 1B, 4, 2B and 3 in page 4, ll. 24-26, 24F and 25B in page 13, ll. 16-29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20B, 24B in Fig. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: 28S, 26M and 26L as depicted in Figs. 3A-3B are not dash lines as stated in the specification (page 13, lines 29-30 and page 14, lines 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 21, there is no antecedent basis in the specification for "the leg portion completely surrounds the two buttock overlay portions";
In claim 23, there is no antecedent basis in the specification for "wherein the two buttock overlay portions are spaced apart from each other such that the leg portion surrounds each edge of each of the two spaced apart buttock overlay portions";
In claim 24, there is no antecedent basis in the specification for "wherein each of the two buttock overlay portions are circular";
In claim 27, there is no antecedent basis in the specification for "wherein the leg portion defines a first opening having a first edge and a second opening having a 
In claim 28, there is no antecedent basis in the specification for "the first buttock support band disposed beneath a first of the two buttock overlay portions and configured to provide compression to a bottom side of the first of the two buttock overlay portions, the second buttock support band disposed beneath a second of the two buttock overlay portions and configured to provide compression to a bottom side of the second of the two buttock overlay portions";
In claim 29, there is no antecedent basis in the specification for "wherein the first and second buttock support bands are spaced apart from each other"
Claim Objections
Claim 32 is objected to because of the following informalities:
In claim 32, line 2, "15mmHg" appears to read "15 mmHg"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 24 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 24 recites the limitation "wherein each of the two buttock overlay portions are circular".  However, the original disclosure fails to set forth such a feature.  The specification is silent regarding the shape of the two buttock overlay portions.  The drawings appear to show that the two buttock overlay portions are in a shape close to circular, but not circular.  Therefore claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 27 recites the limitation "a first of the two buttock overlay portions is attached to the leg portion along an entire length of the first edge of the first opening and a second of the two buttock overlay portions is attached to the leg portion along an entire length of the second edge of the second opening".  However, the original disclosure fails to set forth such a feature.  Therefore claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 21-25 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitations "a leg portion attached to the two buttock overlay portions" and "the leg portion completely surrounds the two buttock overlay portions", which renders the claim indefinite.  As is common knowledge, a leg portion of a garment is below a buttock portion of the garment.  It is unclear how the leg portion attached to the two buttock overlay portions is configured to completely surround the two buttock overlay portions.  If Applicant has a special definition for the "leg portion", the special definition should be clearly provided in the original disclosure.  For examination purposes, the "leg portion" has been construed to be a remaining portion of a buttock area of the garment.
Claim 28 recites the limitation "the first buttock support band disposed beneath a first of the two buttock overlay portions and configured to provide compression to a bottom side of the first of the two buttock overlay portions, the second buttock support band disposed beneath a second of the two buttock overlay portions and configured to provide compression to a bottom side of the second of the two buttock overlay portions", which renders the claim indefinite.  The claim appears to contradict itself.  As the first and second buttock support bands are disposed beneath the first and second buttock overlay portions respectively, there should not be any overlapped areas for each of the buttock support bands and the corresponding buttock overlay portion.  As such, how can each of the buttock support bands be configured to provide compression to a bottom side of the corresponding buttock overlay portion?  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination 
Claims 22-25 and 27-32 each depend from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25, 27 and 31 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by MacKinnon (US 2008/0034476 A1).
Regarding claim 21, MacKinnon discloses a garment (pants 100; fig. 1C; para. 0046) comprising: 
two buttock overlay portions (buttock areas 118; fig. 1C; para. 0046), each buttock overlay portion comprising an inner surface an outer surface (inherent feature), wherein the two buttock overlay portions are each constructed of a first material having a first level of compression (formed from inner fabric layer 102 which is a stretch knit fabric made of a material such as nylon, microfiber, cotton, jersey knit, smooth knit, ribbed knit, or patterned knit, therefore having a first level of compression; fig. 1C; paras. 0017, 0041, 0046); and 
a leg portion (bands 112 formed in the inner fabric layer 102 around buttock areas 118; fig. 1C; para. 0046) attached to the two buttock overlay portions (fig. 1C; para. 0046), wherein 
Regarding claim 22, MacKinnon discloses the garment of claim 21, and further discloses wherein the first material and the second material are different materials (as addressed above for claim 21; paras. 0017, 0041, 0046).
Regarding claim 23, MacKinnon discloses the garment of claim 21, and further discloses wherein the two buttock overlay portions are spaced apart from each other (see fig. 1C) such that the leg portion surrounds each edge of each of the two spaced apart buttock overlay portions (see fig. 1C).
Regarding claim 25, MacKinnon discloses the garment of claim 21, and further discloses wherein the second level of compression is higher than the first level of compression (as addressed above for claim 21; paras. 0017, 0041, 0046).
Regarding claim 27, MacKinnon discloses the garment of claim 21, and further discloses wherein the leg portion defines a first opening having a first edge (a first opening for holding a left buttock area 118 having a first edge around the left buttock area 118; fig. 1C) and a second opening having a second edge (a second opening for holding a second buttock area 118 having a second edge around the right buttock area 118; fig. 1C), a first of the two buttock overlay portions is attached to the leg portion along an entire length of the first edge of the first opening (see fig. 1C; paras. 0041, 0046) and a second of the two buttock overlay portions is attached to the leg portion along an entire length of the second edge of the second opening (see fig. 1C; paras. 0041, 0046).
Regarding claim 31, MacKinnon discloses the garment of claim 21, and further discloses the garment further comprising a visible layer (outer fabric layer 104; figs. 1A-1B; para. 0045) attached to the leg portion (attached at waist portion 106; figs. 1A-1B; para. 0045) and extending over the two buttock overlay portions and the leg portion (fig. 1A; para. 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon (US 2008/0034476 A1).
Regarding claim 24, MacKinnon discloses the garment of claim 21, but does not explicitly disclose wherein each of the two buttock overlay portions are circular.  However, Fig. 1C of MacKinnon appears to show that the two buttock overlay portions are substantially circular.  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed two buttock overlay portions with a circular shape in the garment of MacKinnon in order to match the anatomical features of a human's buttock areas for the lifting effect.  Such a configuration would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon (US 2008/0034476 A1) in view of Wyatt (US 2017/0202276 A1).
Regarding claim 28, MacKinnon discloses the garment of claim 21, and further discloses the garment further comprising a first buttock support band and a second buttock support band (power bands 112 comprising band portions immediately below left and right buttock areas; fig. 1C; paras. 0041, 0046), the first buttock support band disposed beneath a first of the two buttock overlay portions (left buttock area; see fig. 1C) and configured to provide compression to a bottom side of the first of the two buttock overlay portions (see fig. 1C; para. 0046), the second buttock support band disposed beneath a second of the two buttock overlay portions (right buttock area; see fig. 1C) and configured to provide compression to a bottom side of the second of the two buttock overlay portions (see fig. 1C; para. 0046).
MacKinnon does not disclose wherein the two buttock support bands are each constructed of a material have a third level of compression that is different from the first and second levels of compression.  However, Wyatt teaches a shape-enhancing garment (pants 100; fig. 6para. 0040) comprising two buttock support bands (two wires 120; fig. 6; para. 0040), wherein the two buttock support bands are each constructed of a material (alloys; paras. 0014, 0040) have a third level of compression that is different from a fabric material (metal alloys have a different compression level from a fabric material).  MacKinnon and Wyatt are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the two buttock support bands as disclosed by MacKinnon, with wherein the two buttock support bands comprise alloy wires as taught by Wyatt, in order to provide additional support to the buttock areas of a wearer.  By the modification, the two buttock support bands of MacKinnon are each constructed of a material have a third level of compression that is different from the first and second levels of compression
Regarding claim 29, MacKinnon and Wyatt, in combination, disclose the garment of claim 28.  MacKinnon does not disclose wherein the first and second buttock support bands are 
Regarding claim 30, MacKinnon and Wyatt, in combination, disclose the garment of claim 28. MacKinnon does not disclose wherein each of the two buttock support bands defines a tubular pocket configured to receive a flexible wire.  However, Wyatt teaches wherein each of the two buttock support bands defines a tubular pocket configured to receive a flexible wire (two super-elastic wires 120; fig. 6; paras. 0034, 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first and second buttock support bands as disclosed by MacKinnon, with wherein each of the two buttock support bands defines a tubular pocket configured to receive a flexible wire as taught by Wyatt, in order to provide additional support to the buttock areas of a wearer.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon (US 2008/0034476 A1) in view of Jensen (US 2013/0095730 A1).
Regarding claim 32, MacKinnon discloses the garment of claim 21, but does not explicitly disclose wherein the first level of compression is less than 15 mmHg, and the second level of compression is greater than 15 mmHg.  However, Jensen teaches a form-fitting garment (garment 100; fig. 1A; para. 0059) comprising a compression component which comprises a compression level of at least about 15 mmHg (a compression component having a compression strength from about 15 mm Hg to about 45 mm Hg; para. 0045), and a non-compression In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  McKenzie (US 2004/0006811 A1) can also make a 102 rejection for claims 21-25 and 27.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732